7 So. 3d 635 (2009)
Noah B. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1527.
District Court of Appeal of Florida, Fourth District.
April 15, 2009.
Noah B. Smith, Doral, pro se.
Bill McCollum, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Noah Smith, pro se, appeals the denial of his rule 3.170(l) motion to withdraw his plea as involuntary. He alleges that counsel told him that if he entered an open plea, the court would reinstate his probation. The plea colloquy conclusively refutes *636 his allegation. During the plea colloquy, Smith confirmed that by entering the plea, he did not know what his sentence would be. He also confirmed that no one had promised him anything or represented anything to him to get him to enter the plea. The court advised Smith as to the maximum and minimum sentences, and one of the state attorneys requested that the court impose the bottom of the guidelines sentence. When given the opportunity to address the court before it pronounced his sentence, Smith did not advise the court that counsel informed him that he would receive a reinstatement of his probation and be released from custody. Accordingly, the trial court did not err in denying the motion to withdraw without holding an evidentiary hearing. See Alfred v. State, 998 So. 2d 1197 (Fla. 4th DCA 2009).
Affirmed.
WARNER, HAZOURI, JJ., and SHAHOOD, GEORGE A., Senior Judge, concur.